Citation Nr: 1730103	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shell fragment wound (SFW) residuals of the left leg.

2.  Entitlement to a rating in excess of 10 percent for SFW residuals of the right leg.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Oakland, California , Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in April 2014, December 2014, and October 2016.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's SFW residuals of the left leg is manifested by no more than a moderate muscle injury disability to muscle group XI.

2.  The evidence demonstrates that the Veteran's SFW residuals of the right leg is manifested by no more than a moderate muscle injury disability to muscle group XI.

3.  The evidence also demonstrates that the Veteran's SFW residuals of the right leg involve a moderate muscle injury disability to muscle group XIV.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for SFW residuals of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.73, Diagnostic Code 5311 (2016).

2.  The criteria for a rating in excess of 10 percent for SFW residuals of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.73, Diagnostic Code 5311 (2016).

3.  The criteria for a separate 10 percent rating, but no higher, for SFW residuals of the right leg involving muscle group XIV have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.73, Diagnostic Code 5314 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in November 2006 and the February 2014 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

"Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A muscle injury rating, however, will not be combined with a peripheral nerve paralysis rating of same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

Evaluation of muscle disabilities. (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. (d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (2016).

(1) Slight disability of muscles. (i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles. (i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles. (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles. (i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

For injuries to muscle group XI, ratings are provided for slight disability (0 percent), moderate disability (10 percent), moderately severe disability (20 percent), and severe disability (30 percent).  The functions of the muscle group are defined as: Propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and Flexion of knee (6).  The muscles involving the posterior and lateral crural muscles, and muscles of the calf are identified as: (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2016).

For injuries to muscle group XIII, ratings are provided for slight disability (0 percent), moderate disability (10 percent), moderately severe disability (30 percent), and severe disability (40 percent).  The functions of the muscle group are defined as: Extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles involving the anterior thigh group, Hamstring complex of 2-joint muscles are identified as: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2016).

For injuries to muscle group XIV, ratings are provided for slight disability (0 percent), moderate disability (10 percent), moderately severe disability (30 percent), and severe disability (40 percent).  The functions of the muscle group are defined as: Extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  The muscles involving the anterior thigh group are identified as: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2016).

VA regulations provide compensable ratings for unstable or painful scar(s) with a 10 percent rating when there are one or two scars that are unstable or painful, a 20 percent rating when there are three or four scars that are unstable or painful, and a 30 percent rating when there are five or more scars that are unstable or painful.  It was noted that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

In this case, the Veteran contends that higher ratings are warranted for his service-connected SFW residuals of the right and left legs.  He asserted that he experiences increasing bilateral leg pain, including left knee pain, and has attributed the increase to migration of retained metal fragments.  In statements and testimony in support of his claim he reported having had a long history of lower extremity pain due to his fragment wounds.  VA records show service connection has been denied for bilateral knee disorders, most recently in an August 2015 rating decision that confirmed and continued the previous denial.

Service treatment records dated in December 1967 noted the Veteran sustained shell fragment wounds to the right and left legs.  It was noted his wounds were cleaned and dressed and that he was kept in the field and returned to full duty.  An August 1969 separation examination revealed normal lower extremities.  

VA examination in April 2002 noted the Veteran had shrapnel injuries behind the knees in December 1967 with local skin lesions that healed without any complications.  There was no injury to the knees or nerves at that time and no injury to any other blood vessels.  There was no history of any loss of sensation, loss of motor power, or muscle atrophy.  An examination revealed strength of the quadriceps on the right was normal, but that the Veteran complained of right anterior knee pain since 1973.  The examiner noted the findings were suggestive of patella syndrome and that based upon the examination there was no suggestion that this was related to the shrapnel fragment.  Degenerative changes to the knee joints were found to be totally unrelated to the shrapnel injuries.  

VA examination in October 2003 noted the Veteran sustained injuries with small shrapnel pieces behind the knees and adjoining parts of the thighs and calves in December 1967.  The examiner stated there were no injuries to any of the major nerves or blood vessels and that pieces of metal had been removed with local skin lesions that healed without any complications or scarring.  There was no present loss of any muscle in the vicinity of the known shrapnel injuries.  

Private treatment records dated in June 2006 noted the Veteran complained of bilateral knee pain that had increased over the years.  It was noted he had a history of shrapnel injuries with debridement and partial fragment removal.  It was also noted that he had been active playing tennis and running and that his knee pain had recently increased in intensity.  The examiner stated that X-ray studies revealed very small metallic fragments around the knee joint, but that there were no obvious fragments within the knee joint on any of the views.  A diagnosis of minimal changes of the bilateral knees was provided.

VA examination in March 2007 noted the Veteran walked with a normal gait and that no specific scarring could be appreciated to the posterior aspects of his thigh and calves.  There was no pain to palpation of the distal thighs or calves, bilaterally.  There was no evidence of superficial scarring, tissue loss, or loss of function in the musculature.  X-ray studies revealed very mild degenerative changes with numerous retained fragment in the distal right thigh and proximal left calf, but no evidence of intra-articular fragments.  The diagnoses included residuals of shrapnel fragment wounds with moderate disability to the left gastroc muscle groups IX and XIII and documented retained shrapnel fragments on the right (reference to muscle group IX, however, is apparently erroneous as there is no indication of any injury to the forearm or hand).  The examiner provided a diagnosis of bilateral retropatellar pain syndrome with very minor early degenerative changes, but found there was no evidence the shrapnel fragment wound injuries contributed the degeneration of the knee joints.

Private treatment records dated in April 2008 noted the Veteran complained of chronic knee pain dating back to service.  It was noted that he was struck by shrapnel in 1967 and treated with debridement and returned to active duty.  The Veteran recalled the onset of bilateral knee pain in 1973 and reported that he was running 10 or 11 miles per day at that time.  The examiner noted he walked with a normal gait and that there were no obvious significant scars in relation to his shrapnel injuries.  X-ray studies revealed small metal fragments posterior to the knee, right greater than left.  The diagnoses included bilateral lower extremity shrapnel injury and rule out bilateral meniscal tear, chondromalacia.  A February 2009 report from the Veteran's private orthopedic surgeon, G.C.L., M.D., noted a magnetic resonance imaging (MRI) scan of the right knee demonstrated a probable horizontal tear of the posterior horn-body of the medial meniscus.  It was noted that it had been explained to the Veteran that it was more likely that this was a recent development and probably not related to his old shrapnel injuries.  

VA muscle examination in March 2015 included diagnoses of shell fragment wound residuals to the right and left legs involving muscle group XI, bilaterally, and muscle group XIV on the right.  It was noted the Veteran complained of increasing leg pain associated with retained shrapnel imbedded in the calf muscles.  The examiner described the injuries as penetrating with minimal scars.  There were no fascial defects, affect to the muscle substance or function, and no cardinal signs and symptoms of muscle injury.  Muscle strength was normal, 5/5, to the right and left lower extremities.  There was no evidence of muscle atrophy and the Veteran did not use assistive devices as a normal mode of locomotion.  X-ray studies revealed retained shell fragments to muscle groups XI, bilaterally, and to XIV, on the right.  

A March 2017 VA muscle examination included diagnoses of shell fragment wound residuals to the right and left legs involving muscle group XI, bilaterally, and muscle group XIV on the right.  It was noted the Veteran complained of increasing bilateral leg pain estimated as seven on a ten point scale with pain on ambulation and nonweightbearing.  The examiner described the injuries as penetrating with minimal scars and scars that are small or linear, indicating short track of missile through muscle tissue.  The injuries affected muscle substance or function due to moderate pain to the bilateral leg muscles.  The cardinal signs and symptoms of muscle injury included fatigue-pain to muscle group XI, bilaterally, that was consistent at a more severe level.  Muscle strength was normal, 5/5, to the right and left lower extremities.  There was no evidence of muscle atrophy and the Veteran did not use assistive devices as a normal mode of locomotion.  X-ray studies revealed retained shell fragments.  The muscle injuries impacted his ability to work due to severe pain with ambulation involving the bilateral leg muscles.  The examiner found the disabilities to muscle group XI, bilaterally, were moderate due to pain.  It was noted there was no asymmetry and no loss of muscle mass.  The right anterior muscle function was normal.  

VA scars examination in March 2017 included diagnoses of residuals shell fragment wound scars to the right and left leg.  The examiner noted the scars were not painful or unstable.  The right lower calf scar was superficial and non-linear and was one centimeter by one centimeter.  The approximate total area to the right lower extremity was one square centimeter.  The left lower extremity scars included a three centimeter linear scar posterior to the knee and a two centimeter by two centimeter medial leg scar to the lateral aspect.  The approximate total area to the left lower extremity was four square centimeters.  It was noted the scars had no functional impact on his ability to work.  In a March 2017 addendum the examiner noted that all scars examined were non-tender, non-adherent, non-painful, well-nourished, non-ulcerated, and non-keloidal.

Based upon the evidence of record, the Board finds that the Veteran's service-connected SFW residuals of the left and right legs are manifested by no more than a moderate muscle injury disability to muscle group XI.  There is no evidence of a moderately severe or severe disability and no evidence of a residual scar that is compensable under applicable VA law.  Therefore, ratings in excess of 10 percent for the left and right leg disabilities involving muscle group XI are not warranted.

The Board finds, however, that the March 2015 and March 2017 VA examinations are persuasive that the Veteran's residuals of SFW to the right leg include a moderate injury to muscle group XIV.  Although the March 2007 VA examination report noted an injury to muscle group XIII, the subsequent VA examinations are found to be based upon more thorough examinations.  There is no evidence of a more severe disability to this muscle group or anatomical region and no evidence of a compensable residual scar.  Therefore, a separate 10 percent rating, but no higher, is established for an injury to muscle group XIV.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  See Jandreau, 492 F.3d at 1377; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which the disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the evidence in this case is against the claim for increased ratings for the service-connected disabilities to muscle group XI to the right and left leg.  

The Board also finds the assigned schedular ratings adequately represent the Veteran's degree of impairment based upon the overall evidence of record for the service-connected disabilities on appeal.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for SFW residuals of the left leg is denied.

Entitlement to a rating in excess of 10 percent for SFW residuals of the right leg is denied.

A separate 10 percent rating is established for SFW residuals of the right leg involving muscle group XIV, subject to the regulations governing the payment of monetary awards.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


